DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 14-26 are allowed. The following is an examiner's statement of reasons for allowance:
 
2. 	Regarding claim 14, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a signal conditioning IC and a magnetic field sensor IC, the magnetic field sensor IC mounted on and connected to the signal conditioning IC,
an underside of the conductive via being electrically interconnected to a connection pad on the signal conditioning IC via a chip-on-chip interconnection.

3.	Claims 15-26 are allowed due to the fact that they further limit and depend on claim 14.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Enomoto (Patent No.: US 4,703,483) teaches “A circuit for checking the integrity of interconnections between chips in a chip-on-chip type IC device is fabricated in respective portions on the lower and upper chips in peripheral areas thereof intermediate the inner logic circuit of each chip and the corresponding bonding pads. Selection circuits connected between the inner logic circuit signal terminals and the corresponding bonding pads of the chip are switched by control signals to be isolated and permit normal operation of the chip or to a checking mode to isolate the inner logic circuit
and permit transmission of test signals through the interconnections” (Abstract).
b)	Kajiwara (Pub. No.: US 2003/0008424) teaches “A large chip includes a first set of branch wires that branch off from a first trunk wire and extend to respective wires so as to be connected to respective bond pads. Each of the branch wires of the first set includes a connection control element and a resistor. A small chip includes a second set of branch wires that branch off from a second trunk wire and extend to respective wires so as to be connected to respective bond pads. Each of the branch wires of the second set includes a connection control element and a resistor. Whether connection is properly made or not between the bond pads is determined by measuring a current value when voltage is applied to first and second test pads” (Abstract).
c)	Sakiyama (Pub. No.: US 2003/0085461) teaches “A multi-chip module is implemented by connecting a plurality of connection pads provided on, for example, two semiconductor chips via a plurality of conductive connecting members. To carry out a test for determining the quality of the connection between the two semiconductor chips, the multi-chip module is further provided with a plurality of switch elements so that the plurality of connecting members can be electrically conducted in a serial manner via the connection pads of the semiconductor chips” (Abstract).
d)	Lin (Pub. No.: US 2008/0081458) teaches “An integrated circuit chip includes a silicon substrate, a first circuit in or over said silicon substrate, a second circuit device in or over said silicon substrate, a dielectric structure over said silicon substrate, a first interconnecting structure in said dielectric structure, a first pad connected to said first node of said voltage regulator through said first interconnecting structure, a second interconnecting structure in said dielectric structure, a second pad connected to said first node of said internal circuit through said second interconnecting structure, a passivation layer over said dielectric structure, wherein multiple opening in said passivation layer exposes said first and second pads, and a third interconnecting structure over said passivation layer and over said first and second pads” (Abstract).
e)	Lin (Pub. No.: US 2010/0246152) teaches “Integrated circuit chips and chip packages are disclosed that include an over-passivation scheme at a top of the integrated circuit chip and a bottom scheme at a bottom of the integrated circuit chip using a top post-passivation technology and a bottom structure technology. The integrated circuit chips can be connected to an external circuit or structure, such as ballgrid-array (BGA) substrate, printed circuit board, semiconductor chip, metal substrate, glass substrate or ceramic substrate, through the over-passivation scheme or the bottom scheme” (Abstract).


	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claim. In other words, it will further required substantial structural modification of the components to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867